Name: COMMISSION REGULATION (EC) No 661/95 of 28 March 1995 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: animal product;  international trade;  EU finance;  prices;  trade
 Date Published: nan

 No L 69/26 rENl Official Journal of the European Communities 29 . 3. 95 COMMISSION REGULATION (EC) No 661/95 of 28 March 1995 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 April to 30 June 1995 ; Having regard to the Treaty establishing the European Community, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Articles 3 and 7 ( 1 ) thereof, Whereas, since a new sluice-gate price is to be fixed changes in world market prices for feed grain must be taken into account in fixing the levies ;Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (2), as last amended by Regulation (EEC) No 3714/92 (3); Whereas, by Council Regulation (EEC) No 715/90 (*), on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African/ Caribbean and Pacific States (ACP States), as last amended by Regulation (EC) No 2484/94 (6), special import arrangements were intro ­ duced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in parti ­ cular for certain poultrymeat products ; Whereas, since the sluice-gate prices and levies for poultrymeat were, by Commission Regulation (EC) No 3338/94 (4), last fixed for the period 1 January to 31 March 1995, they must be fixed anew for the period 1 April to 30 June 1995 ; whereas such prices and levies should in principle be calculated by reference to feed ­ grain prices for the period 1 October 1994 to 28 February 1995 ; Whereas Council Regulation (EEC) No 3833/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain agricultural products orig ­ inating in developing countries Q, as last amended by Regulation (EC) No 3282/94 (8), partially or totally suspends Common Tariff duties, in particular on certain poultrymeat products ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate pricie for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (9), no levies shall apply on imports of products originating in the overseas countries and territories ;Whereas the price of the quantity of feed grain required for the production of poultry other than fowls varies by 0 OJ No L 84, 30. 3 . 1990, p. 85. (6) OJ No L 265, 15. 10 . 1994, p. 3 .(') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 282, 1 . 11 . 1975, p. 84. (') OJ No L 378, 23 . 12. 1992, p. 23. 0 OJ No L 370, 31 . 12. 1990 , p . 86. 8) OJ No L 348 , 31 . 12. 1994. 0 OJ No L 350, 31 . 12 . 1994, p. 73. 0 OJ No L 263, 19. 9 . 1991 , p. 1 . 29 . 3 . 95 EN Official Journal of the European Communities No L 69/27 products and fixed the levies to be applied on imports of those products ; whereas Commission Regulation (EC) No 1431 /94 (n), as last amended by Regulation (EC) No 406/95 ( 12), has established the detailed rules of the import regime for poultrymeat laid down in Regulation (EC) No 774/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas Council Regulations (EC) No 3491 /93 (') and (EC) No 3492/93 (2), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), as amended by Regulation (EEC) No 2235/93 (4), and in particular Article 1 thereof intro ­ duce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2699/93 (5), as last amended by Regulation (EC) No 48 1 /95 (6), lays down detailed rules for applying the arrangements provided for in these agreements as regards poultrymeat ; Whereas Council Regulations (EC) No 3641 /93 0 and (EC) No 3642/93 (8) lay down certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1559/94Q, as last amended by Regulation (EC) No 481 /95, lays down detailed rules for applying the arrangements provided for in these Agreements as regards poultrymeat ; Whereas Council Regulation (EC) No 774/94 (10) has opened Community tariff quotas for certain agricultural HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall be fixed in the Annex. 2. However, for products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 0090, 160231 , 160239 19, 160239 30 and 1602 39 90, for which the rate of duty has been bound under GATT, the levies shall be limited to the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 319 , 21 . 12. 1993, p. 1 . (2) OJ No L 319 , 21 . 12. 1993, p. 4 . (J) OJ No L 56, 29 . 2 . 1992, p. 9 . (4) OJ No L 200 , 10 . 8 . 1993, p. 5 . O OJ No L 245, 1 . 10 . 1993, p. 88 . (6) OJ No L 49 , 4. 3 . 1995, p. 22. 0 OJ No L 333 , 31 . 12. 1993, p . 16 . (8) OJ No L 333 , 31 . 12. 1993, p . 17 . O OJ No L 166, 1 . 7 . 1994, p . 62 . (") OJ No L 156, 23 . 6 . 1994, p . 9 . H OJ No L 91 , 8 . 4 . 1994, p. 1 . ( ,2) OJ No L 44, 28 . 2 . 1995, p . 10 . No L 69/28 lENl Official Journal of the European Communities 29 . 3. 95 ANNEX to the Commission Regulation of 28 March 1995 fixing the sluice-gate prices and levies for poultrymeat (') (6) CN code Sluice-gate price Levy Conventional rate of duty ECU/ 1 00 units ECU/ 1 00 units % 0105 11 11 27,03 5,724  0105 11 19 27,03 5,724  0105 11 91 27,03 5,724  0105 11 99 27,03 5,724  0105 19 10 119,77 19,60  0105 19 90 27,03 5,724  I ECU/ 1 00 kg ECU/ 1 00 kg 0105 91 00 93,56 23,14 (4)  0105 99 10 105,85 34,55  0105 99 20 136,99 35,32 (4)  0105 99 30 124,31 27,05 (4)  0105 99 50 143,96 36,90  0207 10 11 117,54 29,08 (4)  0207 10 15 133,66 33,06 (4)  0207 10 19 145,63 36,02 (4) Q  0207 10 31 177,59 38,64 (4)  0207 10 39 194,66 42,35 (4)  0207 10 51 124,53 40,64 (4) 0  0207 10 55 151,22 49,36 (4) 0  0207 10 59 168,02 54,85 00  0207 10 71 195,70 50,46 00 _ 0207 10 79 184,76 53,13 00  0207 10 90 205,66 52,72  0207 21 10 133,65 33,06OO  0207 21 90 145,62 36,02 0 0  0207 22 10 177,59 38,64 0  0207 22 90 194,67 42,35 0  0207 23 1 1 151,22 49,36 O 0  0207 23 19 168,02 54,85 00  0207 23 51 195,71 50,46OO  0207 23 59 184,77 53,13 00  0207 23 90 205,67 52,72  0207 31 10 1 957,01 504,62 3 0 0207 31 90 1 957,01 504,62 3 0 0207 39 1 1 343,37 94,61 0  0207 39 13 160,19 39,62 0  0207 39 15 110,87 29,50 0  0207 39 17 76,76 20,42 0  0207 39 21 220,54 54,55 0  0207 39 23 207,17 51,25 0  29 . 3 . 95 I EN I Official Journal of the European Communities No L 69/29 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 1 00 kg ECU/ 1 00 kg % 0207 39 25 341,15 90,76  0207 39 27 76,76 20,42 (4) l 0207 39 31 372,94 81,14 0  0207 39 33 214,13 46,58 (4)  0207 39 35 110,87 29,50 (4)  0207 39 37 76,76 20,42 (4)  0207 39 41 284,14 61,82 (4)  0207 39 43 133,19 28,98 (4)  0207 39 45 239,74 52,16 (4)  0207 39 47 341,15 90,76 (4)  0207 39 51 76,76 20,42 (4)  0207 39 53 388,00 1 1 1,57 (4) 0  0207 39 55 343,37 94,61 00  0207 39 57 184,83 60,33  0207 39 61 203,24 58,44 (4) 0  0207 39 63 226,23 57,99  - 0207 39 65 110,87 29,50 (4) 0  0207 39 67 76,76 20,42 (4) Q  0207 39 71 277,14 79,70 (4) (5)  0207 39 73 220,54 54,55 (4) 0  0207 39 75 267,90 77,04 (4) (s)  0207 39 77 207,17 51,25 C) 0  0207 39 81 235,18 71,75 (4) 0  0207 39 83 341,15 90,76  0207 39 85 76,76 20,42 (4) 0 -l 0207 39 90 196,16 52,18 10 0207 41 10 343,37 94,61 (4)0  0207 41 11 160,19 39,62 0  0207 41 21 110,87 29,50 0  0207 41 31 76,76 20,42 0  0207 41 41 220,54 54,55 O 0  0207 41 51 207,17 51,25 0 0  0207 41 71 341,15 90,76 0 O 0  0207 41 90 76,76 20,42 0 0  0207 42 10 372,94 81,14 00  0207 42 1 1 214,13 46,58 00  0207 42 21 110,87 29,50 0  0207 42 31 76,76 20,42 0  0207 42 41 284,14 61,82 0  0207 42 51 133,19 28,98 O  0207 42 59 239,74 52,16 0  0207 42 71 341,15 90,76 O 0  0207 42 90 76,76 20,42  0207 43 1 1 388,00 111,5700  No L 69/30 EN Official Journal of the European Communities 29 . 3 . 95 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 1 00 kg ECU/100 kg % 0207 43 15 343,37 94,61 (4)0  0207 43 21 184,83 60,33  0207 43 23 203,24 58,44 (4) H  0207 43 25 226,23 57,99  0207 43 31 110,87 29,50 (4) 0  0207 43 41 76,76 20,42 (4) f5)  0207 43 51 277,14 79,70 (4) 0  0207 43 53 220,54 54,55 (4)0  0207 43 61 267,90 77,04 (4) (0  0207 43 63 207,17 51,25 (4) 0  0207 43 71 235,18 71,75 (4)0  0207 43 81 341,15 90,76  0207 43 90 76,76 20,42 O 0  0207 50 10 1 957,01 504,62 3 0 0207 50 90 196,16 52,18 10 0209 00 90 170,57 45,38  0210 90 71 1 957,01 504,62 3 0210 90 79 196,16 52,18 10 1501 00 90 204,69 54,45 18 1602 31 11 355,18 77,28 17 (2) 1602 31 19 375,26 99,83 17 1602 31 30 204,69 54,45 17 1602 31 90 119,40 31,76 17 1602 39 11 337,64 94,14  1602 39 19 375,26 99,83 17 0 1602 39 30 204,69 54,45 17 1602 39 90 119,40 31,76 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation . (2) The duty of the Common Customs Tariff on products falling within this code, imported under Regulation (EC) No 1 798/94, is limited under the conditions laid down in this Regulation . ( !) Products imported under the Interim Agreements concluded between Hungary, Poland, the Czech Republic, the Slovak Republic, Romania and Bulgaria or originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected . (4) Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation. ( s) Products falling within this code, imported from Bulgaria and Romania under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR. 1 certificates issued in accordance with Regulation (EC) No 1559/94 have been presented, are subject to the levies set out in the Annex to that Regulation . (h) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (7) The levy on products falling within this code, imported under Council Regulation (EC) No 774/94 and Commission Regulation (EC) No 1431 /94, is limited under the conditions laid down in this Regulation .